Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon et al. Pub. No. US 2012/0274575 A1 [Solomon] in view of Cho Pub. No. US 2010/0117975 A1 [Cho].
1.  Solomon discloses an electronic apparatus [Fig. 1A] comprising: a display [140] comprising a first display area [110], a second display area [120] and a third display area [130], wherein the third display area is a curved area extending between the first display area and the second display area, the third display area being smaller than the first display area and the second display area [as shown generally]; and one or more processors [¶ 18] configured to control the display to display information on the first display area and in response to an event [¶ 24 user object is displayed for instance], display information corresponding to the event on the third display area while displaying the information on the first display area [¶ 27 where the user can initiate drag in third area to first area].  Solomon is silent on wherein the event comprises a reception of a text message, a telephone call, or an email message.  However Cho teaches a curved display with received text messages on one screen [Fig. 19 for instance].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of 
 2.  There has been a long-felt need in multiple screen displays to optimize screen usage.  There are a finite number of ways to provide information in a multiple display device.  To have wherein the information displayed on the first display area is provided by a first application and the information corresponding to the event displayed on the third display area is provided by a second application is one such solution.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solomon in view of Cho as required by this claim, since “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1390 (U.S. 2007).
5.  Solomon in view of Cho teaches wherein the event comprises notification for receiving the text message, and wherein the information corresponding to the event comprises a user interface for managing communication related to the text message [Cho Fig. 19 as shown generally].
6.  Solomon in view of Cho teaches wherein the one or more processors is configured to, in response to receiving a user input for selecting the information corresponding to the event displayed on the third display area, control the display to display additional information related to the event on the first display area [Solomon ¶ 25 where the properties change].
7.  Solomon discloses a method of controlling an electronic apparatus [¶ 10 and Fig. 1A], the electronic apparatus comprising a display [140] comprising a first display area [110], a second display area [120], and a third display area [130], wherein the third display area is a curved area extending between the first display area and the second display area, the third display area being smaller than the 
8.  There has been a long-felt need in multiple screen displays to optimize screen usage.  There are a finite number of ways to provide information in a multiple display device.  To have wherein the information displayed on the first display area is provided by a first application and the information corresponding to the event displayed on the third display area is provided by a second application is one such solution.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solomon in view of Cho as required by this claim, since “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1390 (U.S. 2007).
11.  Solomon in view of Cho teaches wherein the event comprises notification for receiving the text message, and wherein the information corresponding to the event comprises a user interface for managing communication related to the text message [Cho Fig. 19 as shown generally].  
.

	Claims 3, 4, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Cho and further in view of Park et al. Pub. No. US 2010/0048194 A1 [Park].
3.  Solomon in view of Cho is silent on wherein the event comprises receiving a communication connection request for receiving the telephone call.  However Park teaches displaying a communication connection request on a screen [Figs. 8A-8B for instance].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Solomon in view of Cho with Park as required by this claim, since such a modification improves the functionality of the device.
4.  Solomon in view of Cho and further in view of Park teaches wherein the information corresponding to the event comprises a user interface for accepting and rejecting the communication connection request for receiving the telephone call [Park as shown generally Figs. 8A-8B]. 
	9.  Solomon in view of Cho is silent on wherein the event comprises receiving a communication connection request for receiving the telephone call.  However Park teaches displaying a communication connection request on a screen [Figs. 8A-8B for instance].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify further modify Solomon in view of Cho with Park as required by this claim, since such a modification increases the functionality of the device.
10.  Solomon in view of Cho and further in view of Park teaches wherein the information corresponding to the event comprises a user interface for accepting and rejecting the communication connection request [Park as shown generally Figs. 8A-8B].
Response to Arguments
Arguments [10/25/21] are fully considered but they are not persuasive.
On pp. 6-7 of the arguments Applicant argues that Solomon fails to disclose “in response to an event, display information corresponding to the event on the third display area while displaying the information on the first display area, wherein the event comprises a reception of a text message, a telephone call, or an email message.”  The examiner disagrees and maintains that the modified invention teaches these features.  Figure 19 of Cho teaches a curved display with one section listing received text messages.  Different display areas display respective information.  In the modified invention a touch event activates the display to function as required by the claims.  The modified rejection with Fig. 19 of Cho details these limitations as highlighted in the rejection above.
Applicant also argues that Cho does not suggest that operation screens are displayed in response to a text message.  Receiving a text message prompts display of the message and operation screens.
Arguments related to the “obvious to try” rejections of claims 2 and 8 are obviated by the clarification of the rejection detailed above.
The rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/              Primary Examiner, Art Unit 2694